Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 1 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 2 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 3 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 4 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 5 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 6 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 7 of 8

                                                              1:19-bk-13917
Case 1:19-bk-13917-NWW   Doc 2 Filed 09/18/19 Entered 09/18/19 17:26:19   Desc
                         Main Document    Page 8 of 8

                                                              1:19-bk-13917
